NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                       MANUEL RUELAS, Appellant.

                             No. 1 CA-CR 21-0110
                               FILED 7-21-2022


           Appeal from the Superior Court in Maricopa County
                        No. CR2019-143018-001
              The Honorable Stephen M. Hopkins, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Lawrence S. Matthew
Counsel for Appellant
                               STATE v. RUELAS
                              Decision of the Court


                         MEMORANDUM DECISION

Judge Angela K. Paton delivered the decision of the Court, in which
Presiding Judge Jennifer B. Campbell and Judge Samuel A. Thumma joined.


P A T O N, Judge:

¶1           Manuel Gonzalez Ruelas filed this appeal in accordance with
Anders v. California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297
(1969). Ruelas’s counsel reviewed the record and noted two possible errors
but concedes that neither error warrants reversal because Ruelas suffered
no prejudice. Ruelas was given an opportunity to file a self-represented
supplemental brief but did not do so.

¶2            Our obligation is to review the entire record for reversible
error, State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999), viewing the
evidence in the light most favorable to sustaining the convictions and
resolving all reasonable inferences against Ruelas. See State v. Guerra, 161
Ariz. 289, 293 (1989). After reviewing the record, we affirm.

                    FACTS AND PROCEDURAL HISTORY

¶3             On September 10, 2019, F.L., Senior (“Father”)1 was driving
down McDowell Road with his three sons, A.L., J.L., and F.L.,2 when an
SUV sped by and nearly collided with them. When Father caught up to the
SUV to get its license plate number, the driver leaned out of the window
and pointed a rifle at Father and his sons for approximately ten seconds.
Father, J.L., and F.L. were worried the driver would shoot at them. Father
told A.L. to “get down” and one of his sons recorded the SUV’s license plate
number while F.L. took a blurry photograph of the SUV. Father, J.L., and
F.L. got a good look at the driver’s face.

¶4             Police located a vehicle matching Father’s description of the
SUV and found a rifle between the driver’s seat and center console. The
officers identified Ruelas as the SUV’s driver. Father confirmed Ruelas was
the person who pointed the rifle at him in a one-on-one identification.



1   Father shares the same name as one of his sons.

2   We use initials to protect the identity of the victims.


                                         2
                             STATE v. RUELAS
                            Decision of the Court

Officers conducted separate one-on-one identifications with J.L. and F.L.,
both of whom also identified Ruelas as the driver.

¶5            Ruelas was arrested and officers learned he had a prior felony
conviction from 2015. The grand jury indicted Ruelas on three counts of
aggravated assault (deadly weapon/dangerous instrument), class three
dangerous felony offenses, and the State alleged aggravating
circumstances. See A.R.S. § 13-1204(A)(2), (E). At his September 2019
arraignment, Ruelas pled not guilty to all charges and was advised by the
superior court that his failure to appear could result in a trial in absentia.

¶6             In December 2019, Ruelas was placed on supervised release
with electronic monitoring. But he removed his electronic monitor and
failed to appear for a settlement conference, resulting in the superior court
issuing an arrest warrant. At the February 2020 final pretrial conference,
the State moved for a jury trial to proceed in absentia, which the court
granted. Ruelas’s counsel noted her intention to file a Dessureault motion.
See generally State v. Dessureault, 104 Ariz. 380 (1969).

¶7             Father, J.L., F.L., and two officers testified at the Dessureault
hearing. The superior court found the State met its burden of proving the
in-person identifications were reliable and there was no likelihood of
irreparable misidentification. At the end of the hearing, the court found
Ruelas voluntarily absented himself from the proceeding and ordered the
trial to proceed in absentia.

¶8           The jury found Ruelas guilty on all three counts at the
February 2020 trial (“car aggravated assault case”). The superior court
found the crimes to be dangerous as defined by A.R.S. §§ 13-105(13) and
-704 and both parties stipulated that dangerousness is inherent in the
charged offenses. The jury found the presence of one aggravator—that the
offense involved the infliction or threatened infliction of serious physical
injury—applied to all three counts. See id. § 13-701(D)(1).

¶9            In August 2020, Ruelas was arrested pursuant to the car
aggravated assault case warrant. At the time of his arrest, police found a
firearm in the residence and bullets on Ruelas, and he was charged with
weapons misconduct, a class four non-dangerous felony (“weapons
misconduct case”). Ruelas was also later charged with one count of
aggravated assault (deadly weapon/dangerous instrument), a class three
dangerous felony, stemming from an incident that occurred in June 2020
(“June 2020 aggravated assault case”). See id. § 13-1204(A)(2), (E). Ruelas




                                       3
                            STATE v. RUELAS
                           Decision of the Court

pled guilty in the weapons misconduct case and the June 2020 aggravated
assault case. He was sentenced in all three cases in March 2021.

¶10          At sentencing, the superior court noted that Ruelas’s plea
agreement in the weapons misconduct case stipulated to a presumptive
four-and-a-half-year sentence. The court also noted the June 2020
aggravated assault case plea agreement stipulated that any sentence would
run concurrently with the car aggravated assault case sentences.

¶11            As to the car aggravated assault case, the superior court found
that aggravation outweighed mitigation and sentenced Ruelas to ten years
in prison, for each of the convictions, “consistent with the recommendation
of the presentence report and the State.” The court found the same
aggravating factors present in the June 2020 aggravated assault case and
sentenced him to a concurrent sentence of ten years. The four-and-a-half-
year sentence for the weapons misconduct case was to be concurrent as
well.

¶12            The superior court awarded 301 days of presentence
incarceration credit. The court did not orally pronounce its imposition of
monetary fees and assessments, but its sentencing order required Ruelas to
pay the statutorily required monetary assessments. See generally id. §§ 12-
269, -116, -116.04, -116.08, and -116.09.

¶13           Ruelas timely appealed. We have jurisdiction pursuant to
Article 6, Section 9, of the Arizona Constitution and A.R.S. §§ 12-
120.21(A)(1), 13-4031, and -4033(A)(1).

                               DISCUSSION

I.     Potential Anders issues noted by Ruelas’s counsel

¶14           Ruelas’s counsel noted two possible grounds for error: (1)
potential ambiguity because the superior court did not orally pronounce
that the sentences for counts 1-3 in the car aggravated assault case were
concurrent and (2) the lack of an oral pronouncement of monetary fees and
assessments during sentencing.

       A.     The superior court’s imposition of concurrent sentences for
              counts 1-3 in the car aggravated assault case is clear from the
              record.

¶15           A superior court does not err in imposing a sentence when the
record clearly expresses the court’s intent. State v. Hanson, 138 Ariz. 296,


                                      4
                             STATE v. RUELAS
                            Decision of the Court

304 (App. 1983); see generally Ariz. R. Crim. P. 26.16(a) (“The judgment of
conviction and sentencing on the judgment are complete and valid at the
time the court orally pronounces them in open court.”).

¶16            Here, the superior court orally pronounced that Ruelas’s
sentences in the car aggravated assault case were to be “consistent with the
recommendation of the presentence report and the State.” The presentence
report contained a recommendation of concurrent ten-year sentences for
counts 1-3 in the car aggravated assault case. And the minute entry reflects
that the ten-year sentences for counts 1-3 were also concurrent to each other.

¶17          The record shows the superior court imposed concurrent ten-
year sentences for counts 1-3 in the car aggravated assault case. We find no
error, fundamental or otherwise.

       B.     The lack of an oral pronouncement of monetary fees and
              assessments was not fundamental error.

¶18            The superior court is statutorily required to impose monetary
fees and assessments. A.R.S. §§ 12-269, -116, -116.04, -116.08, and
-116.09; see State v. Powers, 154 Ariz. 291, 295 (1987). The penalty assessment
is not a “stand-alone obligation” because it requires “some other fine,
penalty or forfeiture be imposed as a predicate, similar to the requirements
of the time payment fee.” State v. Dustin, 247 Ariz. 389, 392, ¶ 12 (App. 2019)
(citing A.R.S. § 12-116.04(A)); see also Dustin, 247 Ariz. at 392, ¶ 12 (“The
same is true with the $2 victim rights enforcement assessment under A.R.S.
§ 12-116.09, which also requires a predicate fine, penalty or forfeiture.”). If
the court overlooks its statutory duty to impose a felony assessment, the
initial sentence is unlawful. See Powers, 154 Ariz. at 295.

¶19           Here, the superior court did not orally pronounce its
imposition of each individual monetary fee and assessment at Ruelas’s
sentencing. But the court stated it was sentencing Ruelas “consistent with
the recommendation of the presentence report[,]” which contained a list of
the required fees and assessments. We find the court fulfilled its statutory
duty to impose the required fees and assessments and that the imposition
of monetary terms by minute entry, without an oral pronouncement, did
not constitute fundamental error.

II.    The record is devoid of any prejudicial fundamental error.

¶20            We have considered counsel’s brief and reviewed the entire
record for reversible error. See Clark, 196 Ariz. at 537, ¶ 30. We find none.
See generally State v. Gendron, 168 Ariz. 153, 155 (1991).


                                      5
                             STATE v. RUELAS
                            Decision of the Court

¶21           Counsel represented Ruelas at all stages of the proceedings.
The superior court advised Ruelas that the trial would proceed in his
absence, yet he failed to appear, and the court properly found he
voluntarily absented himself. See Ariz. R. Crim. P. 9.1; see State v. Reed, 196
Ariz. 37, 38–39, ¶ 3 (App. 1999) (citation omitted). The jury consisted of
twelve properly instructed jurors, and the evidence sufficiently supported
the verdict. See Ariz. Const. art. 2, § 23; see A.R.S. §§ 13-115(A), 21-102(A);
see State v. Mathers, 165 Ariz. 64, 66–67 (1990) (citation omitted). The
superior court received a presentence report and Ruelas spoke at
sentencing. See Ariz. R. Crim. P. 26.4, 26.9. Ruelas’s sentence falls within
the statutory range, and he received the proper amount of presentence
incarceration credit. See A.R.S. §§ 13-701, -703, -704, and -711.

¶22           Upon the filing of this decision, defense counsel shall inform
Ruelas of the status of the appeal and his future options. Counsel has no
further obligations unless, upon review, counsel finds an issue appropriate
for submission to our supreme court by petition for review. See State v.
Shattuck, 140 Ariz. 582, 584–85 (1984). Ruelas has thirty days from the date
of this decision to proceed, if he wishes, with a pro per motion for
reconsideration or petition for review.

                                CONCLUSION

¶23           We affirm.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         6